United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1365
                                  ___________

William Myron Thurman,                 *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Linda Sanders, Warden,                 *
FCI - Forrest City,                    * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: March 18, 2008
                               Filed: March 25, 2008
                                ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Federal inmate William Myron Thurman appeals the district court’s1 order
dismissing with prejudice his 28 U.S.C. § 2241 petition, in which he challenged the
Bureau of Prisons’ calculation of the start date of his federal sentence. Following
careful review, see Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003) (de novo


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
standard of review), we affirm for the reasons stated by the district court.2 See 8th
Cir. R. 47B.
                      ______________________________




      2
       We do not consider Thurman’s constitutional arguments raised for the first
time on appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).
                                         -2-